DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,006,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the examined claims 1-20 would have been obvious over the reference claims 1-14.
With respect to claim 21, Patent ‘897 claims an electronic device (see reference claim 1) comprising: a processor (processor in claim 1) connected to non-transitory memory (memory in claim 1); a housing (housing in claim 1), the processor and the memory within the housing; a representation (representation in claim 1) defined on the housing with a centerline extending from a first side of the representation of the patient head to a second side of the representation, the representation also having a third side between the first side and the second side and a fourth side between the first side and the second side, the fourth side being opposite the third side; a plurality of first light emitting devices (LEDs) positioned on the housing inside the representation (first LEDs in claim 1), the first LEDs between the third side of the representation and the centerline; a plurality of second LEDs positioned on the housing inside the representation (second LEDs in claim 1), the second LEDs between the fourth side of the representation and the centerline; wherein each of the first LEDs is associated with a respective first electrode (first electrode in claim 1) of a first set of first electrodes (first set of electrodes in claim 1) that are connectable to the electronic device and each of the second LEDs is associated with a respective second electrode (second electrode in claim 1) of a second set of second electrodes (second set of electrodes in claim 1) connectable to the electronic device, each of the first electrodes configured to measure first biosignals (first biosignals in claim 1) of a patient's response to induced voltage to be transmitted to the patient, the first biosignals being detectable by the first electrodes via an electrically conductive connection between the first electrodes and a body of the patient, each of the second electrodes configured to measure second biosignals (second biosignals in claim 1) of the patient's response to the induced voltage to be transmitted to the patient, the second biosignals being detectable by the second electrodes via an electrically conductive connection between the second electrodes and the body of the patient; each of the first LEDs being illuminatable in a first color (first color in claim 1) in response to a first signal (first signal in claim 1) generated based on the first biosignals that is at a first pre-selected threshold (first pre-selected threshold in claim 1) being received from the first electrode of the first set of first electrodes associated with that first LED; and each of the second LEDs being illuminatable in the first color in response to a second signal (second signal in claim 1) generated based on the second biosignals that is at the first pre-selected threshold being received from the second electrode of the second set of second electrodes associated with that second LED.
With respect to claim 22, Patent ‘897 claims that the representation is a representation of a human head (see claim 1).
With respect to claim 23, Patent ‘897 claims that each of the first LEDs is illuminatable in a second color in response to the first a signal generated based on the first biosignals being below the first pre-selected threshold and above a second pre-selected threshold being received from the first electrode of the first set of first electrodes associated with that first LED; and each of the second LEDs being illuminatable in the second color in response to the second signal generated based on the second biosignals being below the first pre-selected threshold and above the second pre-selected threshold being received from the second electrode of the second set of second electrodes associated with that second LED; and the first pre-selected threshold defined to indicate an electrical conductivity connection acceptable for measuring the first biosignals of a patient, the second pre-selected threshold defined to indicate that the electrical conductivity connection is unacceptable for measuring the second biosignals of the patient (see claim 1).
With respect to claim 24, Patent ‘897 claims that each of the first LEDs being illuminatable in a third color to indicate that positional adjustment for at least one electrode is needed for collection of biosignals in response to the first signal generated based on the first biosignals being below the second pre-selected threshold being received from the first electrode of the first set of first electrodes associated with that first LED; and each of the second LEDs being illuminatable in the third color to indicate that positional adjustment for at least one electrode is needed for collection of biosignals in response to the second signal generated based on the second biosignals being below the second pre- selected threshold being received from the second electrode of the second set of second electrodes associated with that second LED; and wherein the first color differs from the second color and the first color differs from the third color and the second color differs from the third color (see claim 1).
With respect to claim 25, Patent ‘897 claims that each of the first LEDs and each of the second LEDs being illuminatable in the first color, the second color, and the third color prior to the patient receiving an induced voltage via the electronic device for measuring a response the patient has to the induced voltage (see claim 1).
With respect to claim 26, Patent ‘897 claims an electrode positioning indication map positioned on the housing that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants between the first line and the second line, a plurality of third LEDs positioned on the housing on and along the first line; a plurality of fourth LEDs position on the housing on and along the second line (see claim 2).
With respect to claim 27, Patent ‘897 claims a central fifth LED positioned on the housing at a central section at which the first line intersects the second line (see claim 3). 
With respect to claim 28, Patent ‘897 claims a plurality of quadrant LEDs positioned on the housing in the quadrants (see claim 4).
With respect to claim 29, Patent ‘897 claims an electrode positioning indication map positioned on the housing that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants between the first line and the second line, a plurality of third LEDs positioned on the housing on and along the first line; a plurality of fourth LEDs position on the housing on and along the second line; and wherein the third LEDs and fourth LEDs are associated with the first electrodes and the second electrodes that are communicatively connectable to the electronic device, the third LEDs and the fourth LEDs are configured to be illuminated to indicate a direction of positional adjustment for the electrodes based on data that is generated based on the first biosignals and the second biosignals that the device receives from the electrodes (see claims 1-4).
With respect to claim 30, Patent ‘897 claims that the first electrodes and the second electrodes are attached to headgear and the direction of positional adjustment indicated by illumination of at least one of the third LEDs and at least one of the fourth LEDs indicates a direction at which the headgear is to be adjusted to position the first electrodes and the second electrodes for measuring the biosignals from a head of a patient before the patient receives the induced voltage from the electronic device (see claims 7 and 9).
With respect to claim 31, Patent ‘897 claims a display connected to the housing, the display configured to illustrate an electrode positioning indication map that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants between the first line and the second line (see claim 5).
With respect to claim 32, Patent ‘897 claims that the display is configured to illuminate at least one indicia on and along the first line of the electrode positioning map and at least one indicia on and along the second line of the electrode positioning map to indicate a direction of positional adjustment of the first electrodes and the second electrodes based on data that is generated based on the first biosignals and the second biosignals that the device receives from the electrodes (see claim 6).
With respect to claim 33, Patent ‘897 claims a headgear having an array of electrodes communicatively connectable to the processor, the array of electrodes including the first electrodes and the second electrodes; and wherein the display is configured to illuminate at least one indicia on and along the first line of the electrode positioning map and at least one indicia on and along the second line of the electrode positioning map to indicate a direction of positional adjustment for electrodes that are communicatively connectable to the electronic device based on data that is generated based on the first biosignals and the second biosignals that is received from the electrodes (see claim 7).
With respect to claim 34, Patent ‘897 claims an electronic device (see reference claim 10) comprising: a processor (processor in claim 10) connected to non-transitory memory (memory in claim 10); a housing (housing in claim 10), the processor and the memory within the housing; a display (display in claim 10) connected to the housing, the display configured to illustrate a visible representation (representation in claim 10) having a centerline extending from a first side of the representation to a second side of the representation, the representation also having a third side between the first side and the second side and a fourth side between the first side and the second side, the fourth side being opposite the third side; the display configured to illustrate visible first indicia (first indicia in claim 10) inside the representation between the third side of the representation and the centerline; the display configured to illustrate visible second indicia (second indicia in claim 10) inside the representation, the second visible indicia between the fourth side of the representation and the centerline; the display configured such that each of the visible first indicia is associated with a respective first electrode of a first set of first electrodes (first set of electrodes in claim 10) that are connectable to the electronic device and each of the visible second indicia is associated with a respective second electrode of a second set of second electrodes (second set of electrodes in claim 10) connectable to the electronic device, each of the first electrodes configured to measure first biosignals (first biosignals in claim 10) of a patient's response to induced voltage to be transmitted to the patient, the first biosignals being detectable by the first electrodes via an electrically conductive connection between the first electrodes and a body of the patient, each of the second electrodes configured to measure second biosignals (second biosignals in claim 10) of the patient's response to the induced voltage to be transmitted to the patient, the second biosignals being detectable by the second electrodes via an electrically conductive connection between the second electrodes and the body of the patient; each of the visible first indicia being illuminable in a first color (first color in claim 10) in response to a first signal generated based on the first biosignals that is at a first pre-selected threshold (first pre-selected threshold) being received from the first electrode of the first set of first electrodes associated with that visible first indicia; and each of the visible second indicia being illuminable in the first color in response to a second signal generated based on the second biosignals that is at the first pre-selected threshold being received from the second electrode of the second set of second electrodes associated with that visible second indicia.
With respect to claim 35, Patent ‘897 claims that the display is configured such that: each of the visible first indicia being illuminable in a second color in response to a the first signal generated based on the first biosignals being below the first pre-selected threshold and above a second pre-selected threshold being received from the first electrode of the first set of first electrodes associated with that visible first indicia; and each of the visible second indicia being illuminable in the second color in response to a the second signal generated based on the second biosignals being below the first pre-selected threshold and above the second pre-selected threshold being received from the second electrode of the second set of second electrodes associated with that visible second indicia; wherein the first color differs from the second color (see claims 1, 8, and 10).
With respect to claim 36, Patent ‘897 claims that the first pre-selected threshold defined to indicate an electrical conductivity connection is acceptable for measuring biosignals of a patient, the second pre-selected threshold defined to indicate that the electrical conductivity connection is unacceptable for measuring biosignals of the patient (see claim 10).
With respect to claim 37, Patent ‘897 claims a method (see reference claim 11) of indicating positional adjustment for headgear attached to an array of electrodes, the method comprising: communicatively connecting an electronic device (electronic device in claim 11) to an array of electrodes (array of electrodes in claim 11) attached to headgear (headgear in claim 11), the electrodes of the array of electrodes configured to measure biosignals of a patient's response to induced voltage to be transmitted to the patient, the biosignals being detectable by the electrodes via an electrically conductive connection between the electrodes and a body of the patient, the array of electrodes comprising a first set of first electrodes (first set of electrodes in claim 11) and a second set of second electrodes (second set of electrodes in claim 11); displaying at least one of: an electrode positioning indication map (electrode positioning indication map  in claim 11) that includes a first line intersected by a second line to define a plurality of quadrants between the first line and the second line; and a visible representation (representation in claim 11) having a centerline extending from a first side of the representation to a second side of the representation, the representation also having a third side between the first side and the second side and a fourth side between the first side and the second side, the fourth side being opposite the third side; and in response to data that is generated based on the biosignals that is received from the electrodes communicatively connected to the electronic device, illuminating at least one of: (a) visible first indicia (first indicia in claim 11) inside the representation between the third side of the representation and the centerline, visible second indicia (second indicia in claim 11) inside the representation between the fourth side of the representation and the centerline, each of the visible first indicia associated with a respective first electrode of the first set of first electrodes and each of the visible second indicia associated with a respective second electrode of the second set of second electrodes connectable to the electronic device; and (b) at least one positional indicia (positional indicia in claim 11) along the first line of the electrode positioning map and at least one positional indicia (positional indicia in claim 11) along the second line of the electrode positioning map to indicate a direction of positional adjustment for the electrodes based on data the device receives from the electrodes that are communicatively connected to the electronic device.
With respect to claim 38, Patent ‘897 claims that the displaying is performed such that the electrode positioning indication map that includes the first line intersected by the second line to define a plurality of quadrants between the first line and the second line is displayed; and the method also comprising: in response to the data that is generated based on the biosignals that is received from the electrodes communicatively connected to the electronic device, the illuminating is performed so that there is illumination of the at least one positional indicia along the first line of the electrode positioning map and the at least one positional indicia along the second line of the electrode positioning map to indicate the direction of positional adjustment for the electrodes based on the data that is generated based on the biosignals that the device receives from the electrodes that are communicatively connected to the electronic device, each of the at least one positional indicia being on the first line and each of the at least one second positional indicia being on the second line (see claim 11).
With respect to claim 39, Patent ‘897 claims adjusting the headgear in the direction of positional adjustment indicated by the illuminated positional indicia on and along the first line of the electrode positioning map and the illuminated indicia on and along the second line of the electrode positioning map; and after the adjusting of the headgear, checking all visible first indicia, each of the visible first indicia associated with a respective first electrode of the first set of first electrodes and checking all visible second indicia, each of the visible second indicia associated with a respective second electrode of the second set of second electrodes connectable to the electronic device, the checking performed to confirm that all the visible first indicia and all the visible second indicia are illuminated in the first color after the adjusting of the headgear is performed (see claims 12-13).
With respect to claim 40, Patent ‘897 claims that the first color indicates that a signal generated to measure the biosignals meets a first pre-selected threshold to indicate sufficient connection to a head of a patient to facilitate testing of the patient via use of the headgear for collection of the biosignals of a patient's response to the induced voltage to be transmitted to the patient (see claim 14). 
Therefore, examined claims 21-40 are not patentably distinct from reference claims 1-14.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 34 objected to because of the following informalities:  “the second visible indicia” in line should be written “the visible second indicia”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the at least one second positional indicia" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 34, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan et al., (US 20150257674; hereinafter Jordan).
Regarding claim 21, Jordan discloses (Figures 1-20) an electronic device (1) comprising: a processor (214) connected to non-transitory memory ([0129]-[0132]); a housing (100), the processor (214) and the memory within the housing ([0093]-[0097], [0115]-[0116]); a representation defined on the housing (100) with a centerline extending from a first side (top) of the representation of the patient head to a second side (bottom) of the representation, the representation also having a third side (left) between the first side and the second side and a fourth side (right) between the first side and the second side, the fourth side being opposite the third side; a plurality of first light emitting devices (LEDs), (LEDs 208 on the left side of the representation) positioned on the housing (100) inside the representation, the first LEDs (on left side) between the third side of the representation and the centerline; a plurality of second LEDs (LEDs 208 on the right side of the representation) positioned on the housing (100) inside the representation, the second LEDs (on right side) between the fourth side of the representation and the centerline ([0124]-[0125]), wherein each of the first LEDs (on the left side) is associated with a respective first electrode (70) of a first set of first electrodes that are connectable to the electronic device and each of the second LEDs (on the right side) is associated with a respective second electrode (70) of a second set of second electrodes connectable to the electronic device ([0124]-[0125]), each of the first electrodes (70) configured to measure biosignals of a patient's response to induced voltage to be transmitted to the patient, the first biosignals being detectable by the first electrodes via an electrically conductive connection between the first electrodes and a body of the patient, each of the second electrodes (70) configured to measure second biosignals of the patient's response to the induced voltage to be transmitted to the patient, the second biosignals being detectable by the second electrodes via an electrically conductive connection between the second electrodes and the body of the patient; each of the first LEDs (on the left side) being illuminatable in a first color in response to a first signal generated based on the first biosignals that is at a first pre-selected threshold being received from the first electrode (70) of the first set of first electrodes associated with that first LED; and each of the second LEDs (on the right side) being illuminatable in the first color in response to a second signal generated based on the second biosignals that is at the first pre-selected threshold being received from the second electrode (70) of the second set of second electrodes associated with that second LED ([0124]-[0125]).
Regarding claim 22, Jordan further discloses that the representation is a representation of a human head ([0124]-[0125]).
Regarding claim 34, Jordan discloses (Figures 1-20) an electronic device (1) comprising: a processor (214) connected to non-transitory memory ([0129]-[0132]); a housing (100), the processor (214) and the memory within the housing ([0093]-[0097], [0115]-[0116]); a display connected to the housing (100), the display configured to illustrate a visible representation of a patient head with a centerline extending from a first side (top) of the representation of the patient head to a second side (bottom) of the representation of the patient head, the representation of the patient head also having a third side (left) between the first side and the second side and a fourth side (right) between the first side and the second side, the fourth side being opposite the third side; the display configured to illustrate visible first indicia (LEDs on the left side of the representation of the patient head) inside the representation of the patient head between the third side of the representation and the centerline; the display configured to illustrate visible second indicia (LEDs 208 on the right side of the representation of the patient head) inside the representation of the patient head, the second visible indicia between the fourth side of the representation and the centerline; the display configured such that each of the visible first indicia is associated with a respective first electrode (70) of a first set of first electrodes that are connectable to the electronic device and each of the visible second indicia is associated with a respective second electrode (70) of a second set of second electrodes connectable to the electronic device, each of the first electrodes (70) configured to measure biosignals of a patient's response to induced voltage to be transmitted to the patient, the biosignals being detectable by the first electrodes (70) via an electrically conductive connection between the first electrodes and a body of the patient, each of the second electrodes (70) configured to measure biosignals of the patient's response to the induced voltage to be transmitted to the patient, the biosignals being detectable by the second electrodes (70) via an electrically conductive connection between the second electrodes and the body of the patient; each of the visible first indicia (LEDs on the left side) being illuminable in a first color in response to a signal that is at a first pre-selected threshold being received from the first electrode (70) of the first set of first electrodes associated with that visible first indicia; and each of the visible second indicia (LEDs on the right side) being illuminable in the first color in response to a signal that is at the first pre-selected threshold being received from the second electrode of the second set of second electrodes associated with that visible second indicia ([0124]-[0125]). 
Regarding claim 37, Jordan discloses (Figures 1-20) a method comprising: communicatively connecting an electronic device (1) to an array of electrodes (70) attached to headgear (10), the electrodes (70) of the array of electrodes configured to measure biosignals of a patient's response to induced voltage to be transmitted to the patient, the biosignals being detectable by the electrodes (70) via an electrically conductive connection between the electrodes and a body of the patient, the array of electrodes (70) comprising a first set of first electrodes and a second set of second electrodes ([0093]-[0097]); displaying a visible representation of a patient head with a centerline extending from a first side (top) of the representation of the patient head to a second side (bottom) of the representation of the patient head, the representation of the patient head also having a third side (left) between the first side and the second side and a fourth side (right) between the first side and the second side, the fourth side being opposite the third side; and in response to data received from the electrodes communicatively connected to the electronic device, illuminating visible first indicia (LEDs 208 on the left side of the representation of the patient head) inside the representation of the patient head between the third side of the representation and the centerline, visible second indicia (LEDs 208 on the right side of the representation of the patient head) inside the representation of the patient head between the fourth side of the representation and the centerline, each of the visible first indicia (LEDs on the left side) associated with a respective first electrode (70) of the first set of first electrodes and each of the visible second indicia (LEDs on the right side) associated with a respective second electrode of the second set of second electrodes connectable to the electronic device ([0124]-[0125]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, as applied to claim 2 above, and further in view of John (US 4846190).
Regarding claims 26-28, Jordan teaches the device of claim 21, but fails to disclose an electrode positioning indication map positioned on the housing that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants between the first line and the second line, a plurality of third LEDs positioned on the housing on and along the first line; a plurality of fourth LEDs position on the housing on and along the second line; a central fifth LED positioned on the housing at a central section at which the first line intersects the second line; and a plurality of quadrant LEDs positioned on the housing in the quadrants.
However, John teaches (Figures 3 and 8) an electrode positioning indication map (70), (Col. 12, lines 46-52) which includes a first line (central vertical line in Figure 8) intersected by a second line (central horizontal line in Figure 8) positioned on a housing (50) to define a plurality of quadrants between the first line and the second line; a plurality of third LEDs (corresponding to the electrodes on the first line) positioned on the housing on and along the first line; a plurality of fourth LEDs (corresponding to the electrodes on the second line) positioned on the housing on and along the second line; a central fifth LED (corresponding to the central electrode) positioned on the housing at a central section at which the first line intersects the second line; and a plurality of quadrant LEDs positioned on the housing in the quadrants (corresponding to the electrodes positioned in the quadrants), (Col. 15, lines 21-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jordan to include an electrode positioning indication map positioned on the housing that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants between the first line and the second line, a plurality of third LEDs positioned on the housing on and along the first line; a plurality of fourth LEDs position on the housing on and along the second line; a central fifth LED positioned on the housing at a central section at which the first line intersects the second line; and a plurality of quadrant LEDs positioned on the housing in the quadrants, as taught by John, because the modification would allow for a 19 monopolar derivation system or an 8 bipolar derivation system (Col. 6, lines 1-3) for a larger, more dynamic system. 
Regarding claim 31, Jordan discloses the device of claim 21, but fails to disclose a display connected to the housing, the display configured to illustrate an electrode positioning indication map that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants between the first line and the second line. However, John teaches (Figures 3 and 8) a display connected to a housing (50), the display configured to illustrate an electrode positioning indication map (70), (Col. 12, lines 46-52), which includes a first line (central vertical line in Figure 8) intersected by a second line (central horizontal line in Figure 8) positioned on the housing (50) to define a plurality of quadrants between the first line and the second line (Col. 15, lines 21-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jordan to include a display connected to the housing, the display configured to illustrate an electrode positioning indication map that includes a first line intersected by a second line positioned on the housing to define a plurality of quadrants between the first line and the second line, as taught by John, because the modification would allow for a 19 monopolar derivation system or an 8 bipolar derivation system (Col. 6, lines 1-3) for a larger, more dynamic system. 



Allowable Subject Matter
Claims 23-25, 29-30, 32-33, 35-36, 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
During the search of the prior arts, Jordan and Gunasekar et al., (US 20180153470; hereinafter Gunasekar) were found to be pertinent to the claimed invention. However, it is Examiner’s position that Jordan and Gunasekar fail to disclose, teach, or suggest the claimed invention. 
Specifically, Jordan discloses (Figures 1-20) an electronic device (1) comprising: a processor (214) connected to non-transitory memory ([0129]-[0132]); a housing (100), the processor (214) and the memory within the housing ([0093]-[0097], [0115]-[0116]); a representation of a patient head defined on the housing (100) with a centerline extending from a first side (top) of the representation of the patient head to a second side (bottom) of the representation of the patient head, the representation of the patient head also having a third side (left) between the first side and the second side and a fourth side (right) between the first side and the second side, the fourth side being opposite the third side; a plurality of first light emitting devices (LEDs), (LEDs 208 on the left side of the representation of the patient head) positioned on the housing (100) inside the representation of the patient head, the first LEDs (on left side) between the third side of the representation and the centerline; a plurality of second LEDs (LEDs 208 on the right side of the representation of the patient head) positioned on the housing (100) inside the representation of the patient head, the second LEDs (on right side) between the fourth side of the representation and the centerline ([0124]-[0125]).
Jordan fails to disclose a second pre-selected threshold and a process for indicating positional adjustment for electrodes. Gunasekar teaches LEDs to direct positioning of EEG electrodes for proper 10/20 configuration. However, these LEDs are positioned directly on headgear and it is also unclear how these LEDs would be incorporated into the LEDs disclosed by Jordan since the LEDs taught by Jordan represent electrodes while the LEDs taught by Gunasekar are adjacent to the EEG electrodes. Therefore, the subject matter of claims 3-4, 8-9, 11-12, 14 and 25-29 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794